Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 have been canceled. Claims 8 and 10 have been amended. Claims 8-11 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 6, filed 08/23/2022, with respect to the Specification have been fully considered and are persuasive.  The Specification objection has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 08/23/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 8-11 have been withdrawn. 
Applicant’s arguments, see pg. 7, filed 08/23/2022, with respect to the 35 U.S.C. 112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant's arguments filed 08/23/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that claims 8 and 10 have been amended to recite physical processes or physical steps as a part of the claim processes, for example: designating a physical location where each of the ordered selected products are to be picked up by the selected delivery company at the designated physical location, the physical location based on specifications provided by the selected delivery company; and, communicating to the selected delivery company, who has picked up the selected products, that the selected products can be delivered based on having received an indication of payment from the orderer in an amount corresponding to the final calculation. Applicant further argues that the recitations of the selected delivery company picking up the ordered selected product at a designated location, and authorizing delivery of the products are additional process steps, physical steps, and not mental steps, and thus are patent-eligible under 35 U.S.C. 101. Examiner disagrees. The Office Action has already stated that the claims are related to a system and a method, and that the claims fall within the four statutory categories of invention under Step 1 of the analysis. The claims reciting physical steps does not make the claims patent-eligible. The limitations correspond selecting a preferred delivery company to ship a desired product to an orderer. This concept is considered to be both a mental process (observation, evaluation, judgment, or opinion) where the orderer evaluates a preferred company to ship an item to them, as well as a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring. Therefore, the claim recites an abstract idea/judicial exception under step 2A, prong 1.
Examiner maintains the 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 8 and 9 recite a system (i.e. machine) and claims 10 an 11 recite a method (i.e. process). Therefore claims 8-11 fall within one of the four statutory categories of invention. 
Independent claim 8 recite the limitations of  a plurality of shopping malls including product data of a plurality of products sold by a plurality of sellers, said product data includes identification of the products, identification of the seller, location and address of said product, size of said product and price of said product; delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; receiving said product data and said delivery data; receiving an address of an orderer; calculating delivery costs of each product selected from one of the shopping malls by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2with respect to the delivery zone for each delivery company, and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; causing displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls and, 2) a delivery company; designating a physical location where each of the ordered selected products are to be picked up by the selected delivery company at the designated physical location, the physical location based on specifications provided by the selected delivery company; and, communicating to the selected delivery company, who has picked up the selected products, that the selected products can be delivered based on having received an indication of payment from the orderer in an amount corresponding to the final calculation. The limitations correspond selecting a preferred delivery company to ship a desired product to an orderer. This concept is considered to be both a mental process (observation, evaluation, judgment, or opinion) where the orderer evaluates a preferred company to ship an item to them, as well as a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring. Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a shopping mall management server in electronic communication with a plurality of shopping malls; a plurality of delivery company servers;  and a delivery management server accessible through internet communication. These computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 10 recites the limitations of providing from a plurality of shopping malls, product data of a plurality of products sold by a plurality of sellers, said product data includes identification of the products, identification of the seller, location and address of said product, size of said product and price of said product; providing delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; collecting said product data and said delivery data; inputting an address of an orderer; calculating delivery costs of each product selected from one of the shopping malls; making a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, a second calculation based Amendment and Response to the Final Office Action of November 22, 2021 U.S. Patent Application Serial No.: 16/762,144 3 of 11on the weight and volume of the selected product with respect to the delivery zone for each delivery company, and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; and displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost, and for allowing said orderer to select: 1) a desired product from one of the shopping malls and, 2) delivery company; collecting each of the ordered selected products at a physical location designated by the delivery the delivery management server, for pick up by the selected delivery company at the designated physical location; and, delivering of each of the selected products by the selected delivery company, once the delivery management server has received an indication of payment from the orderer in an amount corresponding to the final calculation. The limitations correspond selecting a preferred delivery company to ship a desired product to an orderer. This concept is considered to be both a mental process (observation, evaluation, judgment, or opinion) where the orderer evaluates a preferred company to ship an item to them, as well as a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring. Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a shopping mall server in electronic communication with a plurality of shopping malls, a plurality of delivery company servers, and a delivery management server accessible through internet communication. These computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 9 and 11 recite the limitations of performing product payment for said selected product from said orderer to a shopping mall associated with said selected product, and to perform delivery payment for said selected product from said orderer to said selected delivery company. The limitations are further directed to the abstract idea analyzed above. Further, the claims recite the additional element of a payment interface. The additional element is computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katakawa (2015/0356654) in view of Masterman (US 10,789,566) further in view of Wan (2013/0262336) further in view of Blass (2017/0103446).

Claim 8: Katakawa discloses: An open online delivery system comprising: 
a shopping mall management server in electronic communication with a plurality of shopping malls, each of said shopping malls including product data of a plurality of products sold by a plurality of sellers, said product data includes identification of the products, identification of the seller, location and address of said product, size of said product and price of said product; (Katakawa ¶0107 disclosing a plurality of server devices that handles orders for items through the online shopping mall; ¶0079 disclosing a plurality of store terminals, the store is an example of a seller who sells items (¶0081);  ¶0095 disclosing the item DB that stores info about items sold through the online shopping mall including store ID, item ID, price, etc.; ¶0083 disclosing item information including a size of the item; the address of the store where the item is located is also found in the store DB (¶0094))
a delivery management server accessible through internet communication and being configured for: 
receiving said product data and said delivery data; (Katakawa ¶0175 disclosing the delivery management server, ¶0176 disclosing the delivery terminal receiving the order number (product data, order number corresponds with the item ID (¶0212)) and delivery data such as shipping address)
receiving an address of an orderer; (Katakawa ¶0175 disclosing the delivery management server, ¶0176 disclosing the delivery terminal receiving the order number (product data, order number corresponds with the item ID (¶0212)) and delivery data such as shipping address)

Katakawa in view of Masterman discloses:
a plurality of delivery company servers each of which including delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company (Katakawa ¶0175 disclosing a delivery server that may be installed by a delivery company; ¶0176-¶0177 the delivery address is entered by the delivery company (delivery zone); ¶0083, ¶0113 disclosing a shipping method being selected from the customer). Katakawa does not explicitly disclose delivery rate information and delivery method information. Masterman discloses this limitation (Masterman Col. 7, Ln. 28-59 disclosing the enterprise system obtaining or requesting information from one or more shipping carriers and may communicate with one or more client devise of shipping carriers such as servers through an application; the shipping component may receive shipping information such as origin postal code within the one day shipping timeframe (method) in addition to the shipping cost (rate)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include that the delivery rate and method information from the delivery company as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).


calculating delivery costs of each product selected from one of the shopping malls in electronic communication with the shopping mall server, by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company, but does not explicitly disclose calculating delivery costs of each product selected from one of the shopping malls in electronic communication with the shopping mall server, by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies. Masterman discloses this limitation: (Masterman Col. 12, Ln. 5-9 disclosing a subscription based system for shipping where the pre-order shipping charges is based on the number of items order, size and weight of the items (all product data); Col. 11, Ln. 52-55 disclosing a shipping option based on the cost of shipping from the location of the shipping origin and predicted destination; Col 11. Ln. 41-51 disclosing network-based sites offering items for order and an enhanced shipping option which maybe location-based; the options may be free or reduced rate shipping for items on the network-based site Col. 11, Ln. 55-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include calculating delivery costs of each product selected from one of the shopping malls in electronic communication with the shopping mall server, by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).

causing displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company; 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company, but does not explicitly disclose, causing displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company. Masterman discloses this limitation: (Masterman Col. 11, Ln. 1-12 disclosing the network-based site sending display information to a user for one or more items that may be selected and a shipping option (including enhanced shipping option) which may be selected; Col. 7, Ln. 28-37 disclosing multiple servers of shipping carriers which may be courier services, package delivery services, etc.; Col. 5, Ln. 30-35 further discloses that the customer(s) may interact with the enterprise system or shipping carriers to place order for items that are fulfilled via the fulfillment network (the fulfillment network includes the entities that perform the fulfillment/shipping activities (Col, 5, Ln. 18); Col. 12, Ln. 5-9 disclosing a subscription based system the user may elect to participate in for shipping where the pre-order shipping charges is bases on the number of items order, size and weight of the items, and an annual membership fee (Col. 12, Lb. 32-34)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include causing displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).

Katakawa in view of Masterman further in view of Wan discloses:

Katakawa in view of Masterman discloses calculating delivery costs, but does not explicitly disclose a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2with respect to the delivery zone for each delivery company and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation. Wan discloses these limitations: 
a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2 with respect to the delivery zone for each delivery company, (Wan ¶0075 disclosing determining transportation costs for delivery from various carriers that are determined based on weight and/or volume of the shipping package to be shipped; ¶0076 further disclosing the transportation costs includes costs to transfer the shipment to the pickup location and/or to the final destination, retrieving information from the carriers regarding the cost of delivery items within a geographic range of a pickup location (zone))
and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; (Wan ¶0077 disclosing upon receiving the transportation costs (see ¶0075 and ¶0076 above disclosing the transportation costs based on volume and weight, and also delivery location), a total fulfillment cost using normal delivery for example, for the shipment sets are determined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa in view of Masterman to include a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2with respect to the delivery zone for each delivery company and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation as taught by Wan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in view of Masterman in order to avoid unnecessary costs fulfillment costs or additional costs associated with re-work, etc. (Wan ¶0003).

designating a physical location where each of the ordered selected products are to be picked up by the selected delivery company at the designated physical location, the physical location based on specifications provided by the selected delivery company; 
Katakawa in view of Masterman discloses delivering items to a delivery location, but does not explicitly disclose designating a physical location where each of the ordered selected products are to be picked up by the selected delivery company at the designated physical location, the physical location based on specifications provided by the selected delivery company. Wan discloses this limitation: (Wan ¶0018 disclosing a designated pickup location, ¶0058 disclosing the items may be picked up at a location and delivered/transported to the materials handling facility, to other pickup locations, to other destination, etc.; ¶0076 disclosing carriers providing information identifying costs for a geographic range surrounding the pickup location (specification set by delivery company)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa in view of Masterman to include designating a physical location where each of the ordered selected products are to be picked up by the selected delivery company at the designated physical location, the physical location based on specifications provided by the selected delivery company as taught by Wan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in view of Masterman in order to avoid unnecessary costs fulfillment costs or additional costs associated with re-work, etc. (Wan ¶0003).

Katakawa in view of Masterman further in view of Wan further in view of Blass discloses:
and, communicating to the selected delivery company, who has picked up the selected products, that the selected products can be delivered based on the delivery management server having received an indication of payment from the orderer in an amount corresponding to the final calculation. 
Katakawa in view of Masterman discloses that a indicating of payment from the orderer is received (Masterman Col. C12, Ln 5-10 disclosing pre-paying for a shipping charge via a subscription program offered; Col. 12, Ln. 32-37 disclosing the fee already being paid and shipping being included at no additional cost). The combination does not explicitly indicate that the payment is an amount corresponding to the final calculation, however Blass discloses this concept: (Blass ¶0012 disclosing the items being shipped out from the distribution center; and ¶0027 disclosing generating the total payment amount that needs to be rendered (includes the shipping and handling) to have the items shipped; and ¶0041 disclosing once the full payment for the purchase is received the order is fulfilled and shipped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa in view of Masterman further in view of Wan to include communicating to the selected delivery company, who has picked up the selected products, that the selected products can be delivered based on the delivery management server having received an indication of payment from the orderer in an amount corresponding to the final calculation as taught by Blass. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in view of Masterman further in view of Wan in order to provide all fees and taxes upfront so there are no oden fees for the customer at the end, and so that the customer may set up recurring payments for their purchase agreement (Blass ¶0010).

Claim 9: The open delivery system of claim 8, further comprising a payment agency configured for providing a payment interface to perform product payment for said selected product from said orderer to a shopping mall associated with said selected product, and to perform delivery payment for said selected product from said orderer to said selected delivery company. (Katakawa ¶0097 and ¶0113 disclosing the user entering a payment method via an order detail entry page via purchaser terminal; ¶0098 disclosing the payment method being a credit card, bank transfer, etc.)

Claim 10: Katakawa discloses: A method for managing product delivery, the method comprising:
providing from a shopping mall management server in electronic communication with a plurality of shopping malls, product data of a plurality of products sold by a plurality of sellers, said product data includes identification of the products, identification of the seller, location and address of said product, size of said product and price of said product; (Katakawa ¶0107 disclosing a plurality of server devices that handles orders for items through the online shopping mall; ¶0079 disclosing a plurality of store terminals, the store is an example of a seller who sells items (¶0081);  ¶0095 disclosing the item DB that stores info about items sold through the online shopping mall including store ID, item ID, price, etc.; ¶0083 disclosing item information including a size of the item; the address of the store where the item is located is also found in the store DB (¶0094))
collecting said product data and said delivery data in a delivery management server accessible through internet communication, Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 4 of 90USP295/2 inputting to said delivery management server an address of an orderer; (Katakawa ¶0175 disclosing the delivery management server, ¶0176 disclosing the delivery terminal receiving the order number (product data, order number corresponds with the item ID (¶0212)) and delivery data such as shipping address)

Katakawa in view of Masterman discloses:
providing from a plurality of delivery company servers delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company (Katakawa ¶0175 disclosing a delivery server that may be installed by a delivery company; ¶0176-¶0177 the delivery address is entered by the delivery company (delivery zone); ¶0083, ¶0113 disclosing a shipping method being selected from the customer). Katakawa does not explicitly disclose delivery rate information and delivery method information. Masterman discloses this limitation (Masterman Col. 7, Ln. 28-59 disclosing the enterprise system obtaining or requesting information from one or more shipping carriers and may communicate with one or more client devise of shipping carriers such as servers through an application; the shipping component may receive shipping information such as origin postal code within the one day shipping timeframe (method) in addition to the shipping cost (rate)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include that the delivery rate and method information from the delivery company as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).


said delivery management server for: calculating delivery costs of each product selected from one of the shopping malls in electronic communication with the shopping mall server, by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company, but does not explicitly disclose calculating delivery costs of each product selected from one of the shopping malls in electronic communication with the shopping mall server, by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies. Masterman discloses this limitation: (Masterman Col. 12, Ln. 5-9 disclosing a subscription based system for shipping where the pre-order shipping charges is based on the number of items order, size and weight of the items (all product data); Col. 11, Ln. 52-55 disclosing a shipping option based on the cost of shipping from the location of the shipping origin and predicted destination; Col 11. Ln. 41-51 disclosing network-based sites offering items for order and an enhanced shipping option which maybe location-based; the options may be free or reduced rate shipping for items on the network-based site Col. 11, Ln. 55-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include calculating delivery costs of each product selected from one of the shopping malls in electronic communication with the shopping mall server, by making: a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).

causing the displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company; 
Katakawa discloses a delivery server which may be installed by a delivery company which includes delivery data of the company and delivery zone information entered by the company, but does not explicitly disclose, causing displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company. Masterman discloses this limitation: (Masterman Col. 11, Ln. 1-12 disclosing the network-based site sending display information to a user for one or more items that may be selected and a shipping option (including enhanced shipping option) which may be selected; Col. 7, Ln. 28-37 disclosing multiple servers of shipping carriers which may be courier services, package delivery services, etc.; Col. 5, Ln. 30-35 further discloses that the customer(s) may interact with the enterprise system or shipping carriers to place order for items that are fulfilled via the fulfillment network (the fulfillment network includes the entities that perform the fulfillment/shipping activities (Col, 5, Ln. 18); Col. 12, Ln. 5-9 disclosing a subscription based system the user may elect to participate in for shipping where the pre-order shipping charges is bases on the number of items order, size and weight of the items, and an annual membership fee (Col. 12, Lb. 32-34)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa to include causing displaying of said products data and said delivery cost for each of said delivery companies, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company as taught by Masterman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in order to offset the costs associated with shipping items (Masterman Col. 1, Ln. 22-23).

Katakawa in view of Masterman further in view of Wan discloses:

Katakawa in view of Masterman discloses calculating delivery costs, but does not explicitly disclose a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2with respect to the delivery zone for each delivery company and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation. Wan discloses these limitations: 
a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2 with respect to the delivery zone for each delivery company, (Wan ¶0075 disclosing determining transportation costs for delivery from various carriers that are determined based on weight and/or volume of the shipping package to be shipped; ¶0076 further disclosing the transportation costs includes costs to transfer the shipment to the pickup location and/or to the final destination, retrieving information from the carriers regarding the cost of delivery items within a geographic range of a pickup location (zone))
and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; (Wan ¶0077 disclosing upon receiving the transportation costs (see ¶0075 and ¶0076 above disclosing the transportation costs based on volume and weight, and also delivery location), a total fulfillment cost using normal delivery for example, for the shipment sets are determined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa in view of Masterman to include a second calculation based on the weight and volume of the selected product Amendment and Response to Non-Final Office Action of May 23, 2022 U.S. Patent Application Serial No.: 16/762,144 3 of 90USP295/2with respect to the delivery zone for each delivery company and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation as taught by Wan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in view of Masterman in order to avoid unnecessary costs fulfillment costs or additional costs associated with re-work, etc. (Wan ¶0003).

collecting each of the ordered selected products at a physical location designated by the delivery the delivery management server, for pick up by the selected delivery company at the designated physical location; 
Katakawa in view of Masterman discloses delivering items to a delivery location, but does not explicitly disclose collecting each of the ordered selected products at a physical location designated by the delivery the delivery management server, for pick up by the selected delivery company at the designated physical location. Wan discloses this limitation: (Wan ¶0018 disclosing a designated pickup location, ¶0058 disclosing the items may be picked up at a location and delivered/transported to the materials handling facility, to other pickup locations, to other destination, etc.; ¶0076 disclosing carriers providing information identifying costs for a geographic range surrounding the pickup location (specification set by delivery company)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa in view of Masterman to include collecting each of the ordered selected products at a physical location designated by the delivery the delivery management server, for pick up by the selected delivery company at the designated physical location as taught by Wan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in view of Masterman in order to avoid unnecessary costs fulfillment costs or additional costs associated with re-work, etc. (Wan ¶0003).

Katakawa in view of Masterman further in view of Wan further in view of Blass discloses:
and, delivering of each of the selected products by the selected delivery company, once the delivery management server has received an indication of payment from the orderer in an amount corresponding to the final calculation. 
Katakawa in view of Masterman discloses that a indicating of payment from the orderer is received (Masterman Col. C12, Ln 5-10 disclosing pre-paying for a shipping charge via a subscription program offered; Col. 12, Ln. 32-37 disclosing the fee already being paid and shipping being included at no additional cost). The combination does not explicitly indicate that the payment is an amount corresponding to the final calculation, however Blass discloses this concept: (Blass ¶0012 disclosing the items being shipped out from the distribution center; and ¶0027 disclosing generating the total payment amount that needs to be rendered (includes the shipping and handling) to have the items shipped; and ¶0041 disclosing once the full payment for the purchase is received the order is fulfilled and shipped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katakawa in view of Masterman further in view of Wan to include delivering of each of the selected products by the selected delivery company, once the delivery management server has received an indication of payment from the orderer in an amount corresponding to the final calculation as taught by Blass. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katakawa in view of Masterman further in view of Wan in order to provide all fees and taxes upfront so there are no oden fees for the customer at the end, and so that the customer may set up recurring payments for their purchase agreement (Blass ¶0010)

Claim 11: Claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628